DETAILED ACTION
1.	This communication is responsive to the Election/Restriction filed 8/9/2022.
Claims 5-18 (Group I) have been elected.  Claims 19-22 have been canceled.  
Claims 5-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saffran (US 2015/0324525).

Claims 1-4 (Canceled)

In claim 5, Saffran discloses “A patient-related information delivery system for delivering patient-related information to a patient located in a hospital room, the patient-related information delivery system comprising: 
one or more virtual machine servers, wherein the one or more virtual machine servers are configured to be communicatively coupled to an electronic medical records database and one or more in-room devices, wherein the one or more in-room devices are configured to be utilized by the patient located in the hospital room ([0241] executable instructions can also be downloaded from a remote location to the user's computer, such as via an Internet connection which itself may rely in part on a wireless technology such as WiFi.  Such an aspect of the technology does not imply that the executable instructions take the form of a signal or other non-tangible embodiment.  The executable instructions may also be executed as part of a "virtual machine" implementation [0243] The patient, or his/her representative, "links" with the emergency 
room upon entering the ER, or, if a mobile device is being used, in the ambulance on the way to the hospital.  The treating physicians have access, not only to the old ECG, but the patient's past medical history, past surgeries, and list of medicines.  After reviewing the history with the patient, and excluding acute ECG changes, the physician is able to state with confidence that the pain is reflux related and not cardiac); and 
one or more processors coupled to the one or more virtual machine servers, wherein the one or more processors are configured to: 
cause the one or more virtual machine servers to receive patient data from the electronic medical records database that relate to one or more patients ([0172] A patient need only to permit continuous monitoring of his data by the home-care team, and the patient's vital signs will pop up on the provider's page as soon as they are posted.  The patient, a caregiver, or an electronic monitor need only upload data to the 
network, and it will be available for the care team at the hospital to see.  The team nurse can monitor the update panels of numerous post-discharge patients, and only have to call and follow up with the ones whose vital signs show up on his or her update panel as being of concern); 
cause the one or more virtual machine servers to enable the one or more in-room devices in the hospital room to receive and display the patient-related information ([0243] The patient, or his/her representative, "links" with the emergency room upon entering the ER, or, if a mobile device is being used, in the ambulance on the way to the hospital.  The treating physicians have access, not only to the old ECG, but the patient's past medical history, past surgeries, and list of medicines.  After reviewing the history with the patient, and excluding acute ECG changes, the physician is able to state with confidence that the pain is reflux related and not cardiac); 
cause the one or more virtual machine servers to match the patient located in the hospital room to one of the one or more in-room devices ([0244] The network can be accessed to document clinic visits, flu shots and vaccinations.  The patient (or the facility if given permission) simply needs to upload the information to the patient page in 
the network.  That way, wherever the patient goes, to hospital, clinic, or doctor's office, everyone knows what was done, when, and where); and 
cause the one or more virtual machine servers to send a command to the oneApp. Serial No. Continuation of 15/810,325 Attorney Dkt. No.: 4702-0103US2Page 4of the one or more in-room devices to display the patient-related information ([0208] real time data can be transmitted to caregivers who are monitoring the patient's update panel using the network update feed.  For example, a nurse monitoring a post-discharge patient who is at home, can know rapidly and securely when the patient's vital signs are outside of the normal range and then can initiate further care, simply by monitoring the data update panel from patient to caregiver.  Information can also be loaded into the 
network directly by a patient from e-mails or text messages from providers, or from third party sources, e.g., Apple Health Kit, or contents from the Internet)”.
Saffran does not appear to explicitly disclose “cause the one or more virtual machine servers to parse the patient data into a format usable by the one or more virtual machine servers, thereby creating parsed patient data; cause the one or more virtual machine servers to store the parsed patient data”.
However, Saffran discloses entering and storing different format of patient’s data into database which implicitly discloses parsing data into a format usable by the virtual machine at [0208] Electrocardiograms can be entered into the database by taking a photo of the sheet or strip, and then sending it to the program, using drag and drop, email, messaging, Bluetooth, or other service.  Entering a CD provided by an imaging facility or other diagnostic venue into a drive on a laptop or desktop computer, and transferring the image files to the database is easily accomplished.  Photographs of lab data, surgical or radiological-placed implant cards, and of an ECG sheet or strip can also be entered and stored using PICT, JPEG, or other picture file format.  Either direct or wireless transmission by, for example Bluetooth, between a monitoring device, (e.g., telemetry box, iWatch, or blood analytic apparatus), and the database program can also be accomplished using existing wireless technology or via USB connection [0209] Each patient's dataset is stored securely in a "cloud" server and patient access to their respective data can be attained either by a mobile application or a desktop application.  If the provider chooses to print or download the data, HIPAA regulations will apply to data obtained if stored off of the network.  In this way, the patient (or his/her designated 
representative), can access the data or provide access to the data as many times as they wish, can provide access permission of some or all of the data to providers, in a fast secure way without compromising privacy and without having to remember to bring old films, medication lists, device implant cards, or other data with them). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply this common practice to better manage the patient’s electronic medical records database.		

In claim 6, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the patient data includes one or more of: patient admissions, discharge, transfer (ADT) data, patient medication data, nursing assessment data, orders and results data, diet orders data, and patient education data ([0183] patient fields typically comprise the following: [0198] 2.  Past Medical History [0199] 3.  Current Medicines [0200] 4.  Allergies [0201] 5.  Past Surgical History).  

In claim 7, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the one or more in-room devices includes one or more of: a standard television, a smart television, a bedside terminal, a smart tablet, a smart phone, and a digital white board terminal ([0139] A patient, his or her representative, or the provider, can view the data by accessing a secure cloud server using either a mobile device such as a tablet, or via a desktop portal.  The features of the network also offer the patient the ability to view or rapidly transmit his or her data to his or her physician or other provider at a moment's notice, whatever information the provider requests in order to care for the patient).  


In claim 8, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the displayed patient-related information includes one or more of: a patient name, a room information, and menu items relating to entertainment, meals, stay, care, and personalized information ([0183] patient fields typically comprise the following: [0184] 1.  Demographic info [0185] a. "User Name" [0186] b. Date Of Birth [0187] c. E-mail address [0188] d. Cellular telephone number [0189] e. Home phone number (if any) [0190] f. Gender [0191] g. Age [0206] 10.  Other medical record information, e.g., Biometric data, Hospital Discharge summaries, Radiology reports, Pathology reports, Clinic notes).  

In claim 9, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the displayed patient-related information includes information from one or more of: a medication data module, a nursing assessment data module, an orders and results data module, a diet orders data module, a patient education module, a patients request and feedback module, a patient HVAC control module, a patient bedside monitoring module, and a patient entertainment module ([0132] If a HIPAA release is signed by a patient, thereby allowing upload of his or her records to the network, any provider linked to that patient can upload a copy of their notes, data, or diagnostic results directly to the patient's record on the network.  If a patient gives permission and links with, for example, a 
radiology department account, old images having been previously loaded on the 
network (regardless of where they were generated), can be loaded on the radiology Picture Archiving and Communication System (PACS) and placed adjacent to the more recent ones for direct comparison.  Images from microscope slides can be shared and read in similar fashion in the pathology department [0135] A non-PACS networked computer screen or screens can also be pulled up alongside of the department PACS screens to compare images directly from the network with those on the PACS screen without integration into the hospital PACS.  In the provider screen of the principal embodiment, other organizations, e.g., malpractice insurance carriers or Continuing Medical Education providers, can share information to chosen specialties of physicians via a modular plug in).  

In claim 10, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the one or more processors are further configured to receive from the patient through a user interface on the one of the one or more in-room devices one or more of: a request, feedback data, meal orders data, and HVAC control data ([0243] The patient, or his/her representative, "links" with the emergency room upon entering the ER, or, if a mobile device is being used, in the ambulance on the way to the hospital.  The treating physicians have access, not only to the old ECG, but the patient's past medical history, past surgeries, and list of medicines.  After reviewing the history with the patient, and excluding acute ECG changes, the physician is able to state with confidence that the pain is reflux related and not cardiac).  

In claim 11, Saffran teaches 
The patient-related information delivery system of claim 5, wherein the one or more processors are further configured to update patient-related information stored in the electronic medical records database ([0130] patient activity will appear on a provider's update panel, should the patient be contemporaneously linked to that provider.  A patient can be linked with many providers at the same time, and a provider can be linked to many patients simultaneously.  Thus, two physicians can view the update panel of a single patient at the same time if both are given permission by that patient, and both physicians are linked to the patient at the same time).

Claims 12-18 are essentially same as claims 5-11 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claims 19-22 (Canceled)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157